Citation Nr: 0841352	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  96-45 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a program of vocational rehabilitative 
services for the pursuit of a post-graduate degree under the 
provisions of Chapter 31, Title 38, United States Code.  

(The issues involving various claims for VA compensation, 
including issues of entitlement to service connection for 
residuals of herbicide exposure, earlier effective dates for 
grants of service connection for traumatic arthritis of the 
spine and various joints, and initial ratings for traumatic 
arthritis of the spine and multiple joints, are addressed in 
a separate decision).


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Vocational Rehabilitation and 
Employment Division located in Columbus, Ohio, as certified 
to the Board by the VA's Regional Office (RO) in Cleveland, 
Ohio.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

This claim for Chapter 31 benefits, which was merged by the 
RO with a pending appeal involving numerous claims for VA 
compensation, is addressed by a separate decision on the 
basis that the attorney who represents the veteran with 
respect to the compensation issues is not representing the 
veteran in his claim for vocational rehabilitation under 
Chapter 31.  The RO has separately certified the Chapter 31 
appeal on the basis that the veteran is self-represented, 
although a prior, power of attorney in favor of a veterans' 
service organization is on file and there are other 
indications in the file indicating the RO's belief that the 
veteran is in fact represented by that veterans' service 
organization.  Further clarification of the veteran's desire, 
if any, for representation of his interests in this appeal 
for Chapter 31 benefits is thus advisable on remand.  

Notice is taken that the veteran in his substantive appeal of 
November 2005 regarding his Chapter 31 entitlement 
specifically requested an RO hearing.  Such a proceeding was 
not thereafter afforded the veteran, nor is it shown that he 
subsequently withdrew his request for an RO hearing.  As 
such, in order to preserve the veteran's due process rights, 
remand to permit the RO to afford the veteran his requested 
hearing is required.  

Accordingly, this case is REMANDED for the following actions:

1.  Clarify the veteran's desire for 
representation of his interests in this 
appeal for Chapter 31 entitlement. 

2.  Afford the veteran an RO hearing he 
sought by his substantive appeal of 
November 2005 with respect to his claim 
for Chapter 31 entitlement.  

3.  Undertake any and all needed 
development for compliance with the 
Veterans Claims Assistance Act of 2000 
(VCAA), as codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 2008) 
and 38 C.F.R. § 3.159 (2008).  

4.  Lastly, readjudicate the veteran's 
claim for Chapter 31 entitlement, based 
on all the relevant evidence and all 
governing legal authority.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and any representative he 
appoints should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.  





The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




